Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-20-00130-CR

                                 Reynaldo MARTINEZ,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 399th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2018CR12156W
                        Honorable Frank J. Castro, Judge Presiding

   BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED, and counsel’s motion to withdraw is GRANTED.

      SIGNED November 25, 2020.


                                             _________________________________
                                             Liza A. Rodriguez, Justice